DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 10/4/2018 for application 16/151,648. Claim 1 – 20 are pending and have been examined

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 3, 8, 9, 11 and 16 recite “the neural network”. However, the claim and their depending claim recite more than one neural network. It is not clear which neural network the claimed limitation refers to. For the examination purpose, the limitation is interpreted as linking to the closest neural network in the claim and/or depending claim. 
All dependent claim of the independent claim Claim 1, 9 and 16 including Claim 2 – 8, 10 – 15 and 17 – 20 are rejected with the same reason. 

Claim 1, 7, 9, 15, 16 and 20 recite “the data in the dataset” or “the data of the dataset”. There is insufficient antecedent basis for “the data” in the claim or the depending claim. One of ordinary skill in the art would not be able to evaluate which data the claim is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, the terms are interpreted as “data in the dataset” or “data of the dataset”. 
All dependent claim of the independent claim Claim 1, 9 and 16 including Claim 2 – 8, 10 – 15 and 17 – 20 are rejected with the same reason. 

Claim 1, 9 and 16 recite “the amount of augmented data”. There is insufficient antecedent basis for “the amount” in the claim or the depending claim. One of ordinary skill in the art would not be able to evaluate which amount the claim is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, the terms are interpreted as “an amount of augmented data”. 
All dependent claims of the independent claim Claims 1, 9 and 16 including Claims 2 – 8, 10 – 15 and 17 – 20 are rejected with the same reason. 

Claims 6, 14 and 19 recite “the class”. There is insufficient antecedent basis in the claim or the depending claim. One of ordinary skill in the art would not be able to evaluate which class the claim is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, the terms are interpreted as “a class”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 6, 9, 11 – 14, 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marwah US20190064752A1, training Models Based on Balanced Training Data Sets, 2017 in view of Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 2004. 79-82, 2004, Chawla., SMOTE: Synthetic Minority Over-sampling Technique, Journal of Artificial Intelligence Research, pages 321-357 (2002) further in view of Bhuiyan, How do I know when to stop training a neural network, ResearchGate GmbH, 2015.

Regarding Claim 1, Marwah discloses: a method for training a neural network (Marwah, para. 0052, where example of different machine learning techniques including … neural network) with augmented data (Marwah, para. 0047, where Synthetic Minority Over-sampling Technique (SMOTE)) comprising: 
obtaining a dataset for a plurality of classes for training a neural network (Marwah, fig. 1, where item 128, collect positive and negative data points for training);
augmenting, prior to initiation of training, the dataset … , wherein the amount of augmented data generated is determined by a data augmentation variable (Marwah, para. 0045, where the number of negative samples selected and the target ratio [data augmentation variable] to be achieved; para. 0047, where another technique that can be used for balancing the number of positive points and the number of negative points is a Synthetic Minority Over Sampling Technique to create augmented data sets; i.e., using synthetic data sampling technique to generate augmented data based on the target ratio [augmentation variable]);
training the neural network with the augmented dataset (Marwah, fig. 1, where item 140 training engine train models with the dataset); 
determining … a difference of class accuracy for each class (Marwah, para. 0019, where training a classifier using such a skewed training dataset can result in the classifier being biased towards a negative classification; i.e., the accuracy difference between class is the problem to be addressed; para. 0053 – 0055, where the performance of a machine learning model can be evaluated in terms of a metric or multiple performance metrics … Recall [performance of positive class] … Precision [performance of negative class]; the accuracy of each class is calculated, the difference can be determined);
updating the data augmentation variable based on … class accuracy for each class (Marwah, para. 0045, where target ratio [augmentation variable] to be achieved can be adjusted based on evaluation of performance of resulting machine learning models produced by the training subsystem; para. 0053 – 0055, where one or some combination of the following performance metrics can be used: Recall … Precision [class accuracy for each class]);
 (Marwah, fig. 1, where item 130 dataset produce balanced set of data points by using SMOTE technique based on the target ratio); 
Marwah, do not explicitly disclose: 
determining a total loss
updating the data augmentation variable based on the total loss
augmenting the dataset by performing affine transformations of the data in the dataset according to the updated data augmentation variable 
training the neural network with the augmented dataset
Rezaie explicitly discloses:
augmenting the dataset … according to the updated data augmentation variable and training the neural network with the augmented dataset (Razaie, fig. 3, where the training is performed in iterations and adaptively adjust learning speed by thresholds of differences of the desired outcome and model outcome; combined with Marwah’s disclosure of setting training parameter, target ratio [data augmentation variable], to reduce the bias (to an acceptable number), Marwah combine with Razaie, disclose the claimed limitation)
Marwah and Rezaie both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah’s disclosure of using ratio between class samples as a parameter to generate models that the accuracies of classes are not biased with Rezaie’s disclosure of training iteratively and adaptively adjust training parameter based on thresholds of differences of the desired outcome and model outcome to achieve a training method that adaptively and iteratively adjust sample ratio between classes based on a difference between the desired outcome (no accuracy difference between classes) and the model outcome (accuracy difference between classes of the model). One of the ordinary skill in the art would have motivated to make this combination to achieve the best speed and minimum error (Rezaie, intro, para. 1).
Marwah in view of Rezaie do not explicitly disclose:
determining a total loss
updating the data augmentation variable based on the total loss
augmenting the dataset by performing affine transformations of the data in the dataset
Chawla explicitly discloses:
by performing affine transformations of the data in the dataset … augmenting the dataset by performing affine transformations of the data in the dataset according to the updated data augmentation variable (Chawla, page 328, sec. 4.2, para. 1, where Synthetic samples are generated in the following way: … this causes the selection of a random point along the line segment between two specific features [affine transformation]);  
Marwah (in view of Rezaie) and Chawla both teach synthetic oversampling technique in machine learning and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah (in view of Rezaie)’s disclosure of balance data preparation using SMOTE method with Chawla’s disclosure of details of SMOTE technique to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to improve performance on minority (Chawla, sec. 7, para. 2).
Marwah in view of Rezaie and Chawla do not explicitly disclose: 
determining a total loss
updating the data augmentation variable based on the total loss
Bhuiyan explicitly disclose: 
determining a total loss … updating the data augmentation variable based on the total loss (Bhuiyan, page. 2, para. 1, where the error [total loss] … is below some threshold value; i.e., training neural network including determining a total loss; combine with Marwah in view of Chawla’s disclosure, that the target ratio can be adjusted by the model trained by the training subsystem, thus Marwah in view of Chawla and Bhuiyan discloses to update the data augmentation variable based on the total loss)
Marwah (in view of Rezaie and Chawla) and Bhuiyan both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah (in view of Rezaie and Chawla)’s disclosure of balancing training data using SMOTE method with Bhuiyan’s disclosure of terminating training with total error to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination to implement the stopping mechanism of network training.

Regarding Claim3, Marwah further discloses:
the neural network exhibits a performance improvement as compared to the same neural network trained only with augmentation data prior to initiation of training (Marwah, para. 0019, where the classifier being biased … address this issue … balancing can be performed; i.e., the balancing technique improves the model after training with balanced data).

Regarding Claim 4, Marwah further discloses: 
operations of updating, augmenting, and training are performed until class accuracies are balanced (Marwah, para. 0019, ln. 7 - 16, where training a classifier using such a skewed training dataset can result in the classifier being biased towards a negative classification; i.e., the problem of Marwah is the class accuracy imbalance, as long as the accuracy of the model is balanced, the steps of Marwah including updating, augmenting and training can be stopped).

Regarding Claim 5, Marwah in view of Rezaie and Chawla and Bhuiyan further discloses: 
the affine transformations include rotating, blurring or translating the data (Chawla, page. 333, sec. 5.1, para. 3, where phoneme database … nasal and oral sounds; page. 328, sec. 4.2, ln. 13 – 18, where multiply random number … this approach effectively forces the decision region of the minority class to become more general;  the injection of random number/noise blurs sound data).

Regarding Claim 6, Marwah further discloses: 
a magnitude of the augmentation variable is initialized based on a size of the class (Marwah, para. 42 – 44, where increase the number of positive data points … the target ratio [augmentation variable]; the positive class has much less magnitude, in order to reach a balanced dataset, a target ratio is chosen to increase the positive class [based on a size of the class]).

Regarding Claim 9, Claim 9 is the system claim corresponding to Claim 1. Marwah further discloses a system for training a neural network (Marwah, fig. 7, item 700 the system for training). Claim 1 is rejected with the same reason as Claim 1.

Regarding Claim 11 – 14, Claim 11 – 14 are the system claim corresponding to Claim 3 – 6. Claim 11 – 14 are rejected with the same reason as Claim 3 – 6. 

Regarding Claim 16, Claim 16 is the computer program product claim corresponding to Claim 1. Marwah further discloses the computer program product comprises a computer readable storage medium having program instructions embodied therewith the program instruction executable by a processor (Marwah, fig. 7, where computer readable storage medium having program instructions and be executed by a processor). Claim 16 is rejected with the same reason as Claim 1.

Regarding Claim 18 and 19, Claim 18 and 19 are the computer program product claim corresponding to Claim 4 and 6. Claim 18 and 19 are rejected with the same reason as Claim 4 and 6. 

Claim(s) 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marwah US20190064752A1, training Models Based on Balanced Training Data Sets, 2017 in view of Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 2004. 79-82, 2004, Chawla., SMOTE: Synthetic Minority Over-sampling Technique, Journal of Artificial Intelligence Research, pages 321-357 (2002), Bhuiyan, How do I know when to stop training a neural network, ResearchGate GmbH, 2015 further in view of Akosa, Predictive Accuracy a Misleading Performance Measure for High Imbalanced Data, Oklahoma State University, 2017.

Regarding Claim 2 Marwah in view of Rezaie, Chawla and Bhuiyan further discloses: 
the total loss is smaller than a predetermined threshold of loss (Bhuiyan, page. 2, para. 1, where the error [total loss] … is below some threshold value;) and the difference … is larger than a predetermined threshold of difference of class accuracy, iteratively performing updating, augmenting and training (Razaie, fig. 3, where the training is performed in iterations and adaptively adjust learning speed by thresholds of differences of the desired outcome and model outcome; combined with Marwah’s disclosure of setting training parameter/target ratio and data augmentation, to reduce the bias (to an acceptable number), Marwah combine with Razaie, disclose the claimed limitation).
Marwah (in view of Rezaie, Chawla and Bhuiyan) do not explicitly disclose 
the difference of class accuracy
Akosa explicitly disclose: 
the difference of class accuracy (Akosa, page. 5, likelihoods, para. 2, where higher positive likelihood ratio … is an indication of a good performance on positive class; the positive likelihood ratio LR(+) is a difference between sensitive [accuracy of positive class] and specificity [accuracy of negative class])
Marwah (in view of Rezaie, Chawla and Bhuiyan) and Akosa both teach training of machine learning model of imbalanced data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah (in view of Rezaie, Chawla and Bhuiyan)’s disclosure of reducing the accuracy bias between classes with Akosa’s disclosure of using positive likelihood as a measure of the model bias to achieve the claimed invention. One of the ordinary skill in the art would have motivated to make this combination as the likelihood is a good measure for evaluating a classifiers performance on a specific class of the concern (Akosa, page. 5, likelihood, para. 1).

Regarding Claim 10, Claim 10 is the system claim corresponding to Claim 2. Claim 10 is rejected with the same reason as Claim 2. 

Regarding Claim 17, Claim 17 is the computer program product claim corresponding to Claim 2. Claim 17 is rejected with the same reason as Claim 2. 

Claim(s) 7, 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marwah US20190064752A1, training Models Based on Balanced Training Data Sets, 2017 in view of Rezaie, A Novel Approach for Implementation of Adaptive Learning Rate Neural Networks, Proceeding Norchip Conference, 2004. 79-82, 2004, Chawla., SMOTE: Synthetic Minority Over-sampling Technique, Journal of Artificial Intelligence Research, pages 321-357 (2002), Bhuiyan, How do I know when to stop training a neural network, ResearchGate GmbH, 2015 further in view of Dong, Imbalanced Deep Learning by Minority Class Incremental Rectification, arXiv, Apr, 2018.

Regarding Claim 7 Marwah in view of Rezaie, Chawla and Bhuiyan do not explicitly discloses: 
the data of the dataset is shuffled and batched, prior to training, based on a magnitude of the augmentation variable.
Dong explicitly discloses:
the data of the dataset is shuffled and batched, prior to training, based on a magnitude of the augmentation variable (Dong, page. 12, sec. 5, where batch-wise incremental minority class rectification).
Marwah (in view of Rezaie, Chawla and Bhuiyan) and Dong both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah (in view of Rezaie, Chawla and Bhuiyan)’s disclosure of balanced data sampling for imbalanced model training with Dong’s disclosure of batch wise minority incremental rectification to achieve the claimed limitation. One of the ordinary skill in the art would have motivated to make this combination in order to preserve the model optimization characteristic of stochastic gradient descent and allowing for efficient end-to-end training (Dong, page 12, sec. 5).

Regarding Claim 8, Marwah in view of Rezaie, Chawla and Bhuiyan do not explicitly discloses:
an epoch value determining the number of times that the augmented dataset trains the neural network is greater than one.
Dong explicitly discloses:
an epoch value determining the number of times that the augmented dataset trains the neural network is greater than one (Dong, sec. 4.1, where parameter setting: epoch at 921; 921 epoch trains dataset 921 times).
Marwah (in view of Rezaie, Chawla and Bhuiyan) and Dong both teach training of machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Marwah (in view of Rezaie, Chawla and Bhuiyan)’s disclosure of balanced data sampling for imbalanced model training with Dong’s disclosure of train model with more than one epoch to achieve the claimed limitation. One of the ordinary skill in the art would have motivated to make this combination in order to reach the desirable performance.

Regarding Claim 15, Claim 15 is the system claim corresponding to Claim 7. Claim 15 is rejected with the same reason as Claim 7. 

Regarding Claim 20, Claim 20 is the computer program product claim corresponding to Claim 7. Claim 20 is rejected with the same reason as Claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122